Citation Nr: 0907512	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  05-36 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected 
internal derangement of the left knee with arthritis and 
limitation of motion.

2.  Entitlement to service connection for a bilateral ankle 
disorder, to include as secondary to service-connected 
internal derangement of the left knee with arthritis and 
limitation of motion.

3.  Entitlement to service connection for a right knee 
disorder, to include as secondary to service-connected 
internal derangement of the left knee with arthritis and 
limitation of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in St. Louis, Missouri.  The issues before the 
Board today were remanded in May 2008 for further evidentiary 
and procedural development.  As discussed below, the Board 
finds that there was substantial compliance with its remand; 
thus, the Board may proceed with a decision at this time.  
See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate 
that a low back disorder manifested during service or for 
many years after service; there is no competent evidence that 
any current low back disorder is otherwise related to the 
Veteran's active duty service or is due to or aggravated by a 
service-connected left knee disability.

2.  The competent evidence of record does not demonstrate 
that the Veteran has a current bilateral ankle disorder.

3.  The competent evidence of record does not demonstrate 
that a right knee disorder manifested during service or for 
many years after service; there is no competent evidence that 
any current right knee disorder is otherwise related to the 
Veteran's active duty service or is due to or aggravated by a 
service-connected left knee disability.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
the Veteran's active duty military service, nor may it be 
presumed to have been so incurred or aggravated; it is also 
not proximately due to or aggravated by a service-connected 
left knee disability.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 (2008).

2.  A bilateral ankle disorder was not incurred in or 
aggravated by the Veteran's active duty military service, nor 
may it be presumed to have been so incurred or aggravated; it 
is also not proximately due to or aggravated by a service-
connected left knee disability.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 
(2008).

3.  A right knee disorder was not incurred in or aggravated 
by the Veteran's active duty military service, nor may it be 
presumed to have been so incurred or aggravated; it is also 
not proximately due to or aggravated by a service-connected 
left knee disability.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  Letters sent to the 
Veteran in August 2004, May 2006, and May 2008 expressly told 
him to provide any relevant evidence in his possession.  See 
Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in August 2004, May 2006, and May 2008 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, these letters 
advised the Veteran what information and evidence was needed 
to substantiate the claims decided herein.  They also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  Finally, the May 2008 letter informed the 
Veteran of the evidence and information necessary to 
establish a disability rating and an effective date should he 
be awarded service connection for a disability.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The August 2004 letter was sent to the Veteran prior to the 
November 2004 rating decision.  The VCAA notice with respect 
to the elements addressed in this letter was therefore 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The remaining VCAA notice, including notice in accordance 
with Dingess, was sent to the Veteran after the initial 
adjudication of this claim.  However, to the extent that this 
notice was not given prior to the initial adjudication of the 
claim in accordance with Pelegrini II, the Board finds that 
any timing defect was harmless error.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (once an error is 
identified as to any of the four notice elements the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the claimant); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  In this regard, the notice provided to the 
Veteran in the May 2006 and May 2008 letters fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after these notices were provided, the 
Veteran's appeal was readjudicated and an August 2008 
supplemental statement of the case was provided to the 
Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
his claims and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).  In this 
regard, the Veteran's service treatment records are 
associated with the claims folder, as well as all relevant VA 
treatment records.  The Veteran was given numerous 
opportunities to submit information regarding treatment 
received from other facilities/providers; he was also 
specifically asked to submit information regarding treatment 
for his claimed disorders received on or about 
November/December 2005.  See Development Letter dated May 30, 
2008.  He has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claims.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(the duty to assist is not a one-way street).  Finally, the 
Veteran was afforded a VA examination with respect to all of 
the issues decided herein.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Initially, the Board observes that prior to this appeal being 
re-certified in January 2009, the Veteran submitted a written 
statement and copies of VA treatment records without a waiver 
of review by the agency of original jurisdiction (AOJ).  No 
supplemental statement of the case was issued by the AOJ.  
The Board has carefully reviewed this evidence and concludes 
that the information submitted, including the Veteran's lay 
statements, is duplicative of evidence already contained in 
the claims file.  Therefore, this evidence is not 
"pertinent" as defined at 38 C.F.R. § 20.1304(c) (2008), 
and a remand for AOJ consideration is not required.

The Veteran contends that service connection is warranted for 
a low back disorder, bilateral ankle disorder, and right knee 
disorder as secondary to his service-connected internal 
derangement of the left knee with arthritis and limitation of 
motion.  See Written Statement by Veteran received October 7, 
2008.  According to the Veteran, his service-connected left 
knee disability caused additional weight bearing on these 
other joints, leading to pain and suffering.  

The Board notes that there was an amendment to the regulatory 
provisions governing secondary service connection during the 
pendency of this appeal.  38 C.F.R. § 3.310 (2008).  See 71 
Fed. Reg. 52744-47 (Sept. 7, 2006).  Prior to this amendment, 
secondary service connection was warranted for a disability 
when the evidence demonstrates that the disability for which 
the claim is made is proximately due to or the result of a 
service-connected disease or injury or that a service-
connected disease or injury has chronically worsened the 
disability for which service connection is sought.  38 C.F.R. 
§ 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  

Although VA has indicated that the purpose of the September 
2006 regulatory amendment was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection may be made.  This had not 
been VA's practice, which suggests that the recent change 
amounts to a substantive change.  The Board observes that the 
Veteran was not notified of the change in the regulatory 
scheme.  However, such error is deemed nonprejudicial in the 
present case because the Board will apply the version most 
favorable to the Veteran, which in the present case is the 
old version of 38 C.F.R. § 3.310 (and he was notified of this 
version).  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114 (2007); VAOPGCPREC 3-2000.  See also Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

A review of the competent medical evidence reflects that the 
Veteran has been diagnosed with minimal degenerative changes 
of the right knee, marked disc disease at L5-S1, degenerative 
changes of the lumbar spine, and unilateral L5 spondylolysis.  
See January 2006 VA Examination Report.  The competent 
evidence, however, fails to demonstrate that the Veteran has 
been diagnosed as having any current bilateral ankle 
disorder.  In this regard, the January 2006 VA examiner 
failed to diagnose the Veteran with any ankle disorder, and 
the X-rays taken at the January 2006 VA examination revealed 
"no significant degenerative changes in either ankle."  The 
remaining medical record is silent for any diagnosed ankle 
disorder.  The Board notes that the Veteran's own lay 
statements regarding the existence of a bilateral ankle 
disorder cannot constitute competent evidence of a diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in 
the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability).  
In the absence of any competent evidence of a diagnosed 
bilateral ankle disorder, service connection for this claimed 
disorder must be denied.  

Turning to the Veteran's diagnosed disorders, as described 
above, the record contains no competent evidence that any of 
these disorders are caused or aggravated by his service-
connected left knee disability.  The Veteran's 
contemporaneous medical records show that he complained of 
low back problems at various times throughout this appeal; 
however, no determination of etiology was provided for his 
symptoms.  See VA Primary Care Physician Note dated November 
21, 2005; VA Primary Care Clinical Record dated July 18, 
2008.  Furthermore, examination of the Veteran's low back and 
right knee was normal.  Id.  

The Veteran was evaluated by VA in January 2006 for the 
specific purpose of determining what low back and right knee 
disorders, if any, the Veteran had, and if any disorder(s) 
was due to or aggravated by his left knee disability, to 
include any altered gait problems or abnormal weight bearing.  
The examination report reflects that the claims file was 
reviewed in conjunction with an interview with and 
examination of the Veteran.  The examiner noted that the 
Veteran reported an onset of progressively worsening right 
knee pain since 1972, and low back pain since 2003.  
Examination revealed an antalgic gait as well as evidence of 
abnormal weight bearing.  Nevertheless, it was the examiner's 
opinion that the Veteran's right knee and low back disorders 
were not related to his left knee disability; rather, they 
were due to his extra weight and the normal aging process.  
In this regard, although the Veteran ambulated with an 
antalgic gait, it was not marked; and despite reporting the 
use of a cane, the examiner noted that the Veteran did not 
have a cane with him at the examination.  

The Board finds that significant probative weight is to be 
afforded to the findings laid out in the January 2006 VA 
examination report with respect to the issue of a nexus 
between any current right knee or low back disorder(s) and a 
current left knee disability.  In this regard, the examiner's 
opinion reflects consideration of an accurate history of the 
Veteran's medical history, including a lay history by the 
Veteran, and provides a rationale for the opinions contained 
in the report.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008) (the relevant inquiry when assessing the probative 
value of a medical opinion is whether the opinion reflects 
application of medical principles to an accurate and complete 
medical history); see also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches).  

The Board acknowledges the Veteran's own lay assertions that 
his low back and right knee disorders are the result of 
service-connected left knee problems; however as a layperson 
he is not competent to provide such evidence.  See Espiritu, 
supra.  And there is no competent evidence to suggest that 
there is any causal relationship between these disorders and 
his service-connected disability.  There is also nothing to 
suggest that any current right knee or low back disorder has 
been aggravated by his left knee.  As discussed above, it was 
the January 2006 examiner's professional opinion that the 
Veteran's complaints were solely due to weight problems and 
the aging process.  Under these circumstances, service 
connection on a secondary basis is not warranted for these 
disabilities.  

The Board has also considered whether either of these claimed 
disorders is directly related to the Veteran's military 
service.  See 38 C.F.R. § 3.303 (2008).  However, absent any 
competent evidence of a diagnosis, complaints, or treatment 
for low back or right knee problems during service or 
competent evidence linking the Veteran's current right knee 
and low back disorders to an incident, event, or injury of 
service, the Board finds that a preponderance of the evidence 
is against such claims.  Id.

The Board acknowledges the Veteran's lay assertions that his 
right knee problems began shortly after separation from 
active duty.  See January 2006 VA examination (the Veteran 
reported an onset of problems beginning in 1972).  However, 
the Board finds the lack of contemporaneous complaints weighs 
against finding that his current disabilities are related to 
service.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  As for the 
Veteran's low back disorder(s), the Veteran himself has 
reported on a number of occasions that he did not begin to 
have back pain until the 2000s.  See VA History Note dated 
November 23, 2004; January 2006 VA Examination Report.  

Also weighing against a finding of direct service connection 
for these disabilities is the lack of any competent evidence 
of a diagnosis for these disabilities for more than thirty 
years following service.  See 3.303(b).  The Board notes that 
it may, and will, consider in its assessment of a service 
connection claim the passage of a lengthy period of time 
wherein a veteran has not complained of the maladies at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).  Additionally, the lack of a 
competent diagnosis of arthritis of any of the Veteran's 
claimed joints within one year of service separation negates 
any award of service connection on a presumptive basis.  See 
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008) (arthritis is presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service).  

Finally, as noted above, there is no competent medical 
evidence indicating that any current right knee or low back 
disorder is related to the Veteran's active military service.  
See 38 C.F.R. § 3.303(d) (service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service).  As previously 
discussed, the Veteran himself is not competent to present 
evidence regarding the diagnosis or etiology of a disability.  
See Espiritu, supra.  

In sum, the competent medical evidence fails to demonstrate 
that the Veteran has a current right knee, bilateral ankle, 
or low back disorder that is related to either his military 
service or his service-connected left knee disability.  As a 
preponderance of the evidence is against these claims, the 
benefit of the doubt rule does not apply and the claims must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a low back disorder, to 
include as secondary to service-connected internal 
derangement of the left knee with arthritis and 


limitation of motion, is denied.

Entitlement to service connection for a bilateral ankle 
disorder, to include as secondary to service-connected 
internal derangement of the left knee with arthritis and 
limitation of motion, is denied.

Entitlement to service connection for a right knee disorder, 
to include as secondary to service-connected internal 
derangement of the left knee with arthritis and limitation of 
motion, is denied.


____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


